DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-24 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saleh et al. [US 20220008763].
As to claim 22. Saleh discloses Eyewear, comprising: 
a location detector, [fig. 3, 0100] positioning/crowd detector 38 for tracking and recording location; 
a temperature detector, [fig. 3, 0093] thermal detector 30 for monitoring body temperature of the user and/or another person; 
an activity detector, [fig. 3, 0095] hands-to-face detector 32 for detecting hand gesture; 
a user condition detector, [fig. 3, 0093] thermal detector 30 for monitoring body temperature of the user; 
a wireless communication device, [fig. 2, 0109] wireless communication unit 22; 
a memory, [fig. 2, 0104] memory 18, configured to store detector data acquired by the location detector, the temperature detector, the activity detector and the user condition detector, [0104]; and 
a controller, [fig. 2, 0104] controller 14, operatively connected to the location detector, the temperature detector, the activity detector, the user condition detector and the wireless communication device, [fig. 2], the controller configured to: 
receive and store the detector data to the memory, [0099, 0104]; and 
transmit at least a portion of the detector data to another computing device for evaluation, [0106, 0100, 0132] administration system 40 determines crowd density.

As to claim 23. Saleh discloses Eyewear as recited in claim 22, wherein the evaluation comprises a risk evaluation, [0106, 0100] risk evaluation includes determining crowd density at a location, and wherein the user condition detector detects user temperature, user heartbeat, user pulse, user oxygenation level, and/or user coughing rate, [fig. 3, 0093] thermal detector 30 for monitoring body temperature of the user.

As to claim 24. Saleh discloses Eyewear as recited in claim 23, wherein the evaluation comprises a risk evaluation pertaining to a user having or acquiring a virus, [0098], and wherein the virus is COVID virus, [0098].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saleh in view of Peters et al. [US 20220034542].
As to claim 1. Saleh discloses A system enabling a user to monitor and be informed about their health and risks thereto, the system comprising: 
an headwear, [fig. 1, 0090] smart face protective device SFPD, configured to be worn on the head of the user, [0090], the headwear, including at least, [fig. 1, 3] the SFPD comprises a Health and Safety Monitoring Unit 12 that includes: 
a location detector, [fig. 3, 0100] positioning/crowd detector 38 for tracking and recording location; 
a temperature detector, [fig. 3, 0093] thermal detector 30 for monitoring body temperature of the user and/or another person; 
an activity detector, [fig. 3, 0095] hands-to-face detector 32 for detecting hand gesture; 
a user condition detector, [fig. 3, 0093] thermal detector 30 for monitoring body temperature of the user; 
a wireless communication device, [fig. 2, 0109] wireless communication unit 22; 
a memory, [fig. 2, 0104] memory 18, configured to store detector data acquired by the location detector, the temperature detector, the activity detector and the user condition detector, [0104]; and 
a controller, [fig. 2, 0104] controller 14, operatively connected to the location detector, the temperature detector, the activity detector, the user condition detector and the wireless communication device, [fig. 2], the controller configured to receive and store the detector data to the memory, [0099, 0104]; and 
a software application, [0091] instructions executed by the controller 14, operating on a mobile computing device, [0091] controller of the SFPD, configured to receive the detector data wirelessly or via wire from the headwear, [0091, 0109], process the detector data in view of user supplied data, and produce a health risk alert, [0099] controller processes data from the Health and Safety Monitoring unit 12 to monitor temperature, or social safety distance below a threshold, [0104], and [0106] provides notification based on the data; wherein [0026, 0105] the distance threshold and temperature threshold are set by the user.
Saleh fails to disclose that the headwear is an eyewear.
Peters teaches a system and method for monitoring air quality wherein the system can include an analytics module 102 that can be implemented as a computer, [0066]; wherein the computer can be a mobile phone, [0032]; wherein the analytics module receives data from sensors implemented on smart glasses, [0122] to identify if a person is wearing a face mask, [0084].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Saleh with that of Peters so that the system can use a head wear that is always directed towards the front direction of the user to monitor the user’s environment.

As to claim 2. Saleh discloses A system as recited in claim 1, wherein the user supplied data comprises risk configuration data, [0105] the distance threshold and temperature threshold are set by the user.

As to claim 3. Saleh discloses A system as recited in claim 1, wherein the user supplied data comprises a risk profile for the user, [0018] based on received health and safety conditions of the user; wherein [0105] the identity of the user is entered by the user.

As to claim 4. Saleh discloses A system as recited in claim 1, wherein the user is notified of the health risk by the software application, the eyewear or an electronic notification, [0106].

As to claim 5. Saleh fails to disclose A system as recited in claim 1, wherein the mobile computing device is a mobile phone.
Peters teaches a system and method for monitoring air quality wherein the system can include an analytics module 102 that can be implemented as a computer, [0066]; wherein the computer can be a mobile phone, [0032]; wherein the analytics module receives data from sensors implemented on smart glasses, [0122] to identify if a person is wearing a face mask, [0084].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Saleh with that of Peters so that the system can use a user’s phone for processing the data so that the glasses can have a longer battery life.

As to claim 6. Saleh discloses A system as recited in claim 1, wherein the system evaluates the stored data that indicate that the user has a virus, [0025].
Saleh fails to disclose that the stored data is evaluated for trends.
Peters teaches a system and method for monitoring air quality wherein the system can include an analytics module 102 that can be implemented as a computer, [0066]; wherein the computer can be a mobile phone, [0032]; wherein the analytics module receives data from sensors implemented on smart glasses, [0122] to identify if a person is wearing a face mask, [0084]; wherein the system compares individual data  from historical baseline values, [0112].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Saleh with that of Peters so that the system can use the user’s baseline to determine if there is any deviation from the baseline.

As to claim 7. Saleh discloses A system as recited in claim 1, wherein the system evaluates risk from a location where the user is positioned, [0100].

As to claim 8. Saleh discloses A system as recited in claim 1, wherein the system accumulates risk data and produces a risk level, [0100] determines overcrowded area and recommends the area to be avoided.

As to claim 9. Saleh discloses A system as recited in claim 8, wherein the risk level is dependent on location where the user visited, [0100] based on location of the user.

As to claim 10. Saleh discloses A system as recited in claim 8, wherein the risk level is dependent on a number of people the user was proximate to, [0100] crowd detector based on location of the user in real time.

As to claim 11. Saleh discloses A system as recited in claim 8, wherein the risk level is dependent on a health condition that is associated with another person that the user was proximate to, [0093].

As to claim 12. Saleh discloses A system as recited in claim 8, wherein the risk level is dependent on a health condition that is associated with another person that the user was proximate to for at least a minimum duration of time, [0093, 0104].

As to claim 13. Saleh discloses A method for alerting a user of eyewear that they have an elevated medical risk, the eyewear including a plurality of detectors, the method comprising: 
capturing detector data using the detectors of the headwear, [0099, 0104] receive data from detectors;
 accessing user risk data associated with the user, [0105] receive from a user and store predetermined threshold, [0104] use the predetermined threshold to analyze risk; 
determining a risk level to the user of the headwear based on the detector data and the user risk data, [0104] determine health and safety vulnerability of the user; and
notifying the user of the risk level, [0106].
Saleh fails to disclose that the headwear is an eyewear.
Peters teaches a system and method for monitoring air quality wherein the system can include an analytics module 102 that can be implemented as a computer, [0066]; wherein the computer can be a mobile phone, [0032]; wherein the analytics module receives data from sensors implemented on smart glasses, [0122] to identify if a person is wearing a face mask, [0084].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Saleh with that of Peters so that the system can use a head wear that is always directed towards the front direction of the user to monitor the user’s environment.

As to claim 14. Saleh discloses A method as recited in claim 13, wherein the notifying comprises: determining whether the user is to be notified based on the risk level, [0094] system determines if temperature is below or above a predetermined threshold; and notifying the user if the determining determines that the user is to be notified, [0106] provide notification if temperature is above the threshold.

As to claim 15. Saleh discloses A method as recited in claim 13, wherein the risk data includes a user risk profile, [0018] based on received health and safety conditions of the user; wherein [0105] the identity of the user is entered by the user, and wherein the risk level is dependent on the user risk profile, [0064] if the identity of the user is determined to lack judgement.

As to claim 16. Saleh discloses A method as recited in claim 13, wherein the risk data includes risk configuration data, and wherein the risk level is dependent on the risk configuration data, [0104] risk threshold based on user entered threshold.

Claim(s) 17-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saleh in view of Stump [US 20210000347].
As to claim 17. Saleh discloses Eyewear, comprising: 
a location detector, [fig. 3, 0100] positioning/crowd detector 38 for tracking and recording location; 
a plurality of infrared detectors, [0062] infrared sensors; 
an image capture device, [0095] image captured by infrared sensors; 
an activity detector, [fig. 3, 0095] hands-to-face detector 32 for detecting hand gesture; 
a wireless communication device, [fig. 2, 0109] wireless communication unit 22; and 
a controller, [fig. 2, 0104] controller 14, operatively connected to one or more of the location detector, the plurality of infrared detectors, the image capture device and the activity detector, [fig. 2], the controller configured to 
received and store detector data, [0099, 0104]; 
determine whether another person is within a threshold separation distance, [0099] controller processes data from the Health and Safety Monitoring unit 12 to monitor social safety distance below a threshold; 
capture data associated with the another person if it is determined that the another person is within the threshold separation distance, [0054] detect temperature of a person that is within proximity of the user; and 
store the captured data along with related attribute data, [0104].
Saleh fails to disclose that the device comprises an at least one infrared emitter.
Stump teaches a physiological sign potion 110 [fig. 4] that can be implemented as eyeglasses [fig. 16, 0077]; wherein the system includes an infrared emitter [0069].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Saleh with that of Stump so that the system can use the infrared emitter to sense blood oxygen of the user in a non-invasive manner.

As to claim 18. Saleh discloses Eyewear as recited in claim 17, wherein the captured data includes user/device identifying information, [0105] identity of the intruding user detected and stored, image of the another person, and/or health condition of the another person, [0094] temperature of intruding person.

As to claim 19. Saleh discloses Eyewear as recited in claim 18, wherein the related attribute data including separation distance, location, time, and/or duration, [0104].

As to claim 21. Saleh fails to disclose Eyewear as recited in claim 17, wherein the controller is configured to determine whether the another person coughed while proximate to the user.
Stump teaches a physiological sign potion 110 [fig. 4] that can be implemented as eyeglasses [fig. 16, 0077]; wherein the system includes an infrared emitter [0069]; wherein the system monitors a subject’s activity level including distance between the user and the subject and subject’s coughing, [0132].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Saleh with that of Stump so that the system can notify the user of a sick subject around the user.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saleh in view of Stump as applied to claim 17above, further in view of Peters.
As to claim 20. The combination of Saleh and Stump fails to disclose Eyewear as recited in claim 17, wherein the controller is configured to determine whether the another person is wearing a facial covering.
Peters teaches a system and method for monitoring air quality wherein the system can include an analytics module 102 that can be implemented as a computer, [0066]; wherein the computer can be a mobile phone, [0032]; wherein the analytics module receives data from sensors implemented on smart glasses, [0122] to identify if a person is wearing a face mask, [0084].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Saleh with that of Peters so that the system can use a head wear that is always directed towards the front direction of the user to monitor the user’s environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688